DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Allowable Subject Matter
Claims 5-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is found to be Takahashi (US Pub. No. 2015/0057704 A1) as used to reject claim 1 below.  Regarding claim 5, Takahashi fails to disclose, teach, or suggest an actuator member that extends into the second end portion of the elongated member and through the elongated member such that a distal end of the actuator is past the second end portion of the elongated member and a conduit releasably coupled to the second end portion of the elongated member wherein movement of the distal end of the actuator member toward the conduit moves the pair of arms from an open position to a closed position, in combination with the remaining structural elements of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to further disclose, teach, or suggest wherein the expandable covering is made from a woven or braided material [claim 17]; wherein the expandable material is disposed between a proximal retaining member and a distal retaining member [claim 18]; a tubular member configured to move the pair of arms from the open position to the closed position [claim 20].
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US Pub. No. 2015/0057704 A1).
Regarding claim 1, Takahashi discloses a clip 3 (Fig. 12) for attachment to two leaflets of a heart valve (applicant is reminded that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).) comprising: an elongated member 23, 29 (Fig. 12) configured to be positioned between the two leaflets of the heart valve; wherein the elongated member 23, 29 has a first portion 23 (Fig. 12) and a second portion 29 (Fig. 12) that extends from the first portion 23; wherein a width of the second portion 29 is greater than the width of the first portion 23; a pair of arms 96A,B that are coupled to the first portion 23 (Fig. 12) and extend toward the second portion 29; wherein the pair of arms 96A,B extend radially away from the elongated member 23, 29 as the pair of arms 96A,B extend away from the first portion 23 toward the second portion 29 when the arms are in an open position (open position shown throughout Figs. 1-11); and wherein the pair of arms 96A,B are moveable from the open position to a closed position to pinch each of the leaflets between one of the arms 96A,B and the elongated member 23,29 (top view of Fig. 13).
Regarding claim 2, Takahashi further discloses a tubular member 73, 74 (Fig. 9) configured to move the pair of arms from the open position to the closed position (paragraphs [0085]-[0086]).
Regarding claim 3, Takahashi further discloses wherein a leaflet tissue gathering space is defined between each of the arms 96A,B and first portion 23 of the elongated member when the arms 96A,B are in the closed position (space can be seen in the cut away shown in Fig. 12 of the closed position).
Regarding claim 4, Takahashi further discloses wherein the pair of arms 96A,B and the second portion 29 of the elongated member are configured to compress the leaflet tissue when the arms 96A,B are in the closed position (seen in top view of Fig. 13).
Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenhalgh (US Pub. No. 2004/0220593 A1).
Regarding claim 16, Greenhalgh discloses a clip 4 (Figs. 16-19) for attachment to two leaflets of a heart valve comprising: an elongated member 32 (Figs. 16-19) configured to be positioned between the two leaflets of the heart valve; an expandable covering 168 (Figs. 16-19) disposed over the elongated member 32; wherein the expandable covering 168 is configured to expand radially away from the elongated member 32 (paragraph [0036]); a pair of arms 12,14 (Figs. 16-19) that are coupled to a first end portion of the elongated member 32; wherein the pair of arms 12,14 extend radially away from the elongated member 32 as the pair of arms 12,14 extend away from the first end portion toward a second end portion when the arms 12,14 are in an open position (Fig. 18); wherein the pair of arms 12,14 are moveable from the open position to a closed position (Figs. 19-20).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        October 19, 2022